Exhibit 10.5

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This Agreement (“Agreement”) made as of this 18th day of May, 2012 (the
“Effective Date”), between DUSA Pharmaceuticals, Inc. (the “Company”) having
offices at 25 Upton Drive, Wilmington, Massachusetts 01887 and Scott L. Lundahl,
currently residing at 4 Morris Street, Lexington, MA 02173 (“Executive”).

WHEREAS, the Company and Executive entered into an Employment Agreement dated
June 23, 1999, as amended as of April 10, 2008 (the “Prior Agreement”); and

WHEREAS, the Company and the Executive wish to enter into this Agreement, which
shall replace and supersede the Prior Agreement, in order to set forth the terms
and conditions of Executive’s employment and address a termination of
Executive’s employment in circumstances that are both related to and unrelated
to a Change in Control.

NOW THEREFORE, in consideration of the mutual covenants and promises, the
parties agree as follows:

1. Employment: The Company will continue to employ Executive as the Vice
President, Regulatory Affairs and Intellectual Property of the Company.
Executive agrees to work on a full-time basis and to devote his best efforts and
spend as much time and attention as is necessary to his duties to the Company.
Executive shall report to the President and Chief Executive Officer of the
Company. Executive agrees to abide by the Company’s Business Code of Ethics and
Senior Officers Code of Ethics as in force from time to time.

2. Duties and Responsibilities: Notwithstanding any language contained herein to
the contrary, Executive shall be responsible for (by way of example and not by
way of limitation):

A. leading the Regulatory Affairs organization of the Company and directing,
coordinating, and participating in the preparation and completion of documents
and information to be submitted to health regulatory agencies;

B. leading, developing, maintaining and strengthening the Company’s intellectual
property portfolio. Executive shall serve as an in-house resource in the
preparation and prosecution of patent applications, development and maintenance
of the Company’s intellectual property, and the development of intellectual
property strategies and policies;

C. maintaining accurate records and documentation regarding the Company’s drug
products and devices in order to ensure compliance with Federal, state and
international regulations for distribution and promotion of pharmaceutical
products and medical devices;

D. representing the Company and establishing productive relationships with
appropriate government health regulators to assure a current understanding of
all applicable laws, regulations, and guidances; and



--------------------------------------------------------------------------------

E. tracking regulatory trends and requirements in the global market, and the
impact that the changes may have on the Company’s products.

3. Term: The Prior Agreement shall cease to be effective on the Effective Date.
This Agreement shall become effective on the Effective Date and shall remain in
effect through the first anniversary of the Effective Date (the “Term”);
provided, however, that commencing with the first anniversary of the Effective
Date, and on each anniversary thereof thereafter (each an “Extension Date”), the
Term shall thereafter be automatically extended for unlimited additional
one-year periods unless, at least 30 days prior to the next Extension Date, the
Company gives written notice to Executive that it is electing not to so extend
the Term; and provided further, however, that in the event of a Change in
Control, the Term shall automatically be extended to the second anniversary of
the Change in Control. Notwithstanding the foregoing, the Term shall be earlier
terminated in the event of the termination of Executive’s employment with the
Company.

4. Remuneration: The Company will pay to Executive an initial base salary equal
to Two Hundred Forty Thousand Dollars ($240,000) per annum at intervals
consistent with the Company’s administrative practices, from time to time. This
base salary shall be reviewed by the Board of Directors of the Company from time
to time, not less than on an annual basis, beginning in January, 2013; provided,
however, that during his tenure with the Company, Executive’s base salary shall
not be reduced. Any salary increases shall be determined by, and shall be made
at the sole discretion of the Board. Following the end of each fiscal year
during the Term, the Board may award a cash bonus to Executive in an amount up
to thirty-five percent (35%) of his current base salary for such year, to
reflect the attainment of personal and corporate goals and objectives, as
determined by the Board in its sole discretion. For purposes of awarding the
total amount of such bonus, mutually agreeable performance objectives will be
set at the beginning of any calendar year during his employment. The Board may,
in its sole discretion, award an annual cash bonus above thirty-five percent
(35%) of Executive’s then current base salary for outstanding performance.

All salary and other payments and allowances outlined in this Agreement shall be
subject to such withholding taxes and deductions as may be required by law.

5. Place of Employment: Executive will operate primarily from the offices of the
Company in Wilmington, Massachusetts. Executive acknowledges, however, that
there will be domestic and international travel required on a regular basis.
Such travel is understood to be necessary in order to promote the business of
the Company.

6. Benefits: Executive will be entitled to participate in the medical,
disability, life, and other insurance benefit plans or pension, profit sharing,
or 401K plans which may be made available to the officers and employees of the
Company from time to time, subject to applicable eligibility rules thereof.

7. Stock Options: Executive shall be entitled to participate in the Amended and
Restated 2011 Equity Compensation Plan, and any subsequent stock purchase and
bonus or incentive plans that the Company shall from time to time make available
to its officers and employees, subject to applicable eligibility rules thereof.

 

- 2 -



--------------------------------------------------------------------------------

8. Vacation: Executive shall be entitled to vacation, and use thereof, in
accordance with the Company’s vacation policy.

9. Expenses: All reasonable travel and other expenses incident to the rendering
of services by on behalf of and in promoting the interests of the Company shall
be paid by the Company, including but not limited to an automobile allowance in
the amount of Nine Thousand Dollars ($9,000) per year, plus insurance up to a
maximum of $1200.00 per year and mileage reimbursement at rates set by the
Internal Revenue Service for travel relating to business of the Company. If such
expenses are paid in the first instance by Executive, the Company agrees that it
will reimburse him therefore upon presentation of appropriate statements,
vouchers, bills and invoices as and when required by the Company to support the
reimbursement request.

10. Confidential Information:

A. Executive understands that in the performance of his services hereunder he
may obtain knowledge of “confidential information”, as hereinafter defined,
relating to the business of the Company. As used herein, “confidential
information” means any information (whether clinical, financial, administrative
or otherwise), written or oral, (including without limitation, any formula,
pattern, device, method, plan, process, or compilation of information) which
(i) is, or is designed to be, used in the business of the Company or results
from its research and/or development activities, or (ii) is private or
confidential in that it is not generally known or available to the public, or
(iii) gives the Company an opportunity to obtain an advantage over competitors
who do not know or use it. Executive shall not, without the written consent of
the Board, either during the term of his employment or thereafter, (a) use or
disclose any such confidential information outside of the Company (except to
consultants or other agents or representatives of the Company who are similarly
bound to the Company by confidentiality obligations), (b) publish any article
with respect thereto, (c) except in the performance of his services hereunder,
remove or aid in the removal from the premises of the Company any such
confidential information or any property or material which relates thereto.

B. Upon the termination of his employment with the Company, all documents,
records, notebooks and similar repositories of or continuing information
concerning the Company, or its products, services or customers, including any
copies thereof, then in Executive’s possession or under his control, whether
prepared by Executive or others, will be left with or immediately returned to
the Company by Executive.

C. (i) Executive shall promptly disclose to the Company any and all prescription
drug products, devices, machines, methods, inventions, discoveries,
improvements, processes, works or the like (all of which are referred to herein
as “inventions”) which he may invent, conceive, produce, or reduce to practice,
either solely or jointly with others, at any time (whether or not during work
hours) during his employment hereunder.

 

- 3 -



--------------------------------------------------------------------------------

(ii) All such inventions which in any way relate to the products manufactured,
sold or used by the Company or to any methods, processes or apparatus used in
connection with the manufacture of such products or treatment of disease or
conditions, or in either case which are or may be or may become capable of use
in the business of the Company, shall at all times and for all purposes be
regarded as acquired and held by in a fiduciary capacity for, solely for the
benefit of, the Company.

(iii) With respect to all such inventions, Executive shall:

(a) treat all information with respect thereto as confidential information
within the meaning of, and subject to Section 10 above;

(b) keep complete and accurate records thereof, which records shall be the
property of the Company;

(c) execute any application for letters patent of the United States and of any
and all other countries covering such inventions, and give to the Company, its
attorneys and solicitors all reasonable and requested assistance in preparing
such application;

(d) from time to time, upon the request and at the expense of the Company, but
without charge for services beyond the salary paid to him by the Company,
execute all assignment or other instruments required to transfer and assign to
the Company (or as it may direct) all inventions, and all patents and
applications for patents, copyrights or applications for registration of
copyrights, covering such inventions or otherwise required to protect the rights
and interests of the Company;

(e) testify in any proceedings or litigation as to all such inventions; and

(f) in case the Company shall desire to keep secret any such invention, or shall
for any reason decide not to have letters patent applied for thereon, refrain
from applying for letters patent thereon.

D. Notwithstanding any of the foregoing in this section, information, whether
confidential or proprietary or not, shall be exempt from the above
confidentiality provisions if said information:

 

  (i) is known to Executive prior to his employment with the Company;

 

  (ii) is in the public domain on the date of employment;

 

  (iii) becomes public at any time through no fault of Executive; or

 

  (iv) is or becomes readily available from third parties who have no
confidentiality obligations to the Company.

 

- 4 -



--------------------------------------------------------------------------------

E. If Executive’s employment is terminated by the Company, Executive shall not,
without the express prior written consent of the Company, directly, or
indirectly, during the term of this Agreement or for a period of one (1) year
after its termination, render services, or engage in activity including but not
limited to, the activities engaged in by Executive during his employment with
the Company, or any similar activity, for any company which activity relates to
the development or sale of photodynamic therapy (“PDT”) or photodetection (“PD”)
products directly competitive (i.e., medically or therapeutically) with the
Company’s products or compounds or mixtures thereof. Such restriction shall
apply whether the Executive is acting alone or as a partner, officer, director,
employee or shareholder of any other corporation, or as a trustee, fiduciary,
consultant or other representative of any other company. This restriction shall
not apply if Executive has disclosed to the Company, in writing, all the known
facts relating to such work or activity and has received a release, in writing
from the Company, to engage in such work or activity. The making of passive and
personal investments and the conduct of private business affairs shall not be
prohibited hereunder. Ownership by of five percent (5%) or less of the
outstanding shares of stock of any corporation either (i) listed on a national
securities exchange or (ii) having at least 100 stockholders shall not make
Executive a “stockholder” within the meaning of that term as used in this
Section, so long as Executive has no participation in the management of such
corporation. Executive shall not solicit or hire, directly or indirectly, any
employee of the Company for a period of two (2) years after the date of
termination of his employment to perform any such activities for his own benefit
or the benefit of any new employer.

F. In the event of a breach or threatened breach of this Section 10, Executive
agrees that the Company shall be entitled to injunctive relief in a court of
appropriate jurisdiction to remedy any such breach or threatened breach as
Executive acknowledges that damages would be inadequate and insufficient.

11. Termination of Employment:

A. The Company may terminate Executive’s employment at any time, with or without
Cause, on thirty (30) days prior written notice.

B. For purposes of this Agreement, the following terms will have the meanings
set forth below:

(i) “Cause” shall mean (a) Executive’s physical or mental disability or other
inability to perform the duties of his job for any reason for a period in excess
of six (6) consecutive months, (b) Executive’s conviction in a court of law of a
crime or offense, which conviction would prevent Executive from effective
management of the Company or materially adversely affect the reputation of the
Company, as determined by the Board in its sole discretion, exercising its
reasonable judgment in good faith, or (c) Executive’s malfeasance or misconduct
such as fraud, embezzlement, dishonesty, acts of moral turpitude, or a felony
conviction.

 

- 5 -



--------------------------------------------------------------------------------

(ii) “Good Reason” shall mean the occurrence of any one of the following events
without either (x) Executive’s express prior written consent or (y) full cure
within 30 days after Executive gives written notice to the Company: (a) a
reduction in Executive’s Salary; (b) a material diminution of the role and
responsibility of Executive, including but not limited to a change in
Executive’s position from an executive of a publicly traded company to the same
title and role at a subsidiary; or (c) the relocation of Executive’s principal
office, or principal place of employment, to a location more than fifty
(50) miles from his principal office or principal place of employment on the
Effective Date; provided however, that no event shall constitute grounds for a
Good Reason termination unless Executive terminates his employment within one
year after such event occurs.

(iii) “Salary” shall mean Executive’s per annum base salary in effect on the
relevant date.

(iii) ‘Termination Date” shall mean the date on which Executive’s employment
hereunder terminates in accordance with this Agreement.

C. Termination for Cause: In the event of a termination for Cause during the
Term, Executive shall be paid his earned but unpaid Salary through the
Termination Date. Nothing contained herein shall be interpreted to impair or
otherwise affect the right of the Company to terminate Executive’s employment,
at will, with or without good cause.

D. Termination by the Company without Cause or by Executive for Good Reason: If
Executive’s employment is terminated by the Company without Cause, is due to
non-renewal of the Term by the Company, or Executive terminates his employment
for Good Reason during the Term, Executive shall be entitled to the following:

(i) an amount equal to one and one-half (1.5) times the sum of (a) Executive’s
then current Salary and (b) thirty-five percent (35%) of the Salary, paid in a
lump sum within sixty (60) days following the Termination Date;

(ii) an amount equal to all outstanding vacation pay and any earned but unpaid
salary or bonuses to the date of such termination, paid within two (2) weeks of
the Termination Date and reimbursement for any business expense incurred by
Executive up to and including the Termination Date following provision by of all
applicable and necessary receipts (the “Accrued Obligations”);

(iii) continued medical, life insurance, disability and other benefits to the
same extent in which he participated prior to the Termination Date until the
earlier to occur of eighteen (18) months following the Termination Date or the
day Executive becomes eligible for and receives similar benefits with a new
employer; and

(iv) if the Executive was terminated after June 30 of a given year (the
“Performance Year”) and before the date in the year following the Performance
Year on which annual bonuses, if any, with respect to such Performance Year are

 

- 6 -



--------------------------------------------------------------------------------

or would be paid to similarly situated executives (the “Bonus Payment Date”), a
single sum payment in an amount equal to (and in lieu of) any annual bonus, if
any, to which the Executive would be entitled for the Performance Year had the
Executive been employed through the Bonus Payment Date; provided, however that
such payment shall be (a) pro rated based on the portion of the Performance Year
during which the Executive was actually employed by the Company; (b) calculated
based upon actual Company performance, as determined in the Committee’s sole
discretion, and assuming that the target level of individual performance was
achieved by the Executive for the Performance Year; and (c) paid on the date on
which bonuses for the Performance Year, if any, are paid to similarly situated
executives, but not later than March 15 of the year following the Performance
Year or as soon as administratively possible thereafter.

E. Termination upon Death: Executive’s employment with the Company will cease
and this Agreement will terminate without further compensation upon Executive’s
death during the Term. Upon his death, Executive’s estate will be entitled to
any Company paid death benefit in force at the time of such death. In addition,
Executive’s estate shall be paid any cash bonus to which he would have been
entitled under Section 4 above (i.e. the bonus opportunity), such amount
determined based on actual Company performance, pro-rated to the date of
Executive’s death, and paid when bonuses are paid to other participants.
Likewise, Executive’s beneficiaries as designated by him to the Company shall be
entitled to receive the Accrued Obligations, and will be entitled to exercise
any vested but unexercised stock options that were held by Executive at the time
of his death, subject to the terms and conditions of such stock options.

F. Resignation without Good Reason: Executive will provide the Company with one
(1) month minimum advance notice, in writing, of his resignation from the
Company.

12. Change of Control: In the event that within two years following a Change in
Control Executive terminates his employment hereunder with Good Reason or the
Company terminates Executive’s employment hereunder without Cause during the
Term, then, in lieu of the payments otherwise due to Executive under Section 11
above, Executive shall be entitled to:

A. a lump sum payment equal to two (2) times the sum of (i) Executive’s Salary
during the fiscal year immediately preceding the year in which the Termination
Date occurs and (ii) thirty-five percent (35%) of such Salary, such payment to
be made on the 60th day following the Termination Date;

B. the Accrued Obligations;

C. continued medical, life insurance and benefits to the same extent in which he
participated prior to the Termination Date until the earlier to occur of
eighteen (18) months following the Termination Date or the day Executive becomes
eligible for and receives similar benefits with a new employer;

 

- 7 -



--------------------------------------------------------------------------------

D. reimbursement for reasonable legal fees (not to exceed $50,000) relating to
the review and negotiation of the Executive’s employment agreement, separation
agreement, and/or consulting agreement entered into in connection with (or as a
consequence of) a Change in Control; and

E. if acceleration has not already occurred upon a Change of Control, all
outstanding stock options shall automatically accelerate and become fully
exercisable and all restrictions and conditions on all outstanding stock awards
and other equity based awards shall immediately lapse as of the date of the
Executive’s termination of employment.

For the purposes hereof, “Change in Control” shall mean a change in control of a
nature that would be required to be reported in response to Item 5 of Schedule
14D promulgated pursuant to section 14 of the Securities Exchange Act of 1934,
as amended (the “1934 Act”), whether or not the Company is then subject to such
reporting requirements; provided that, without limitations, such a change in
control shall be deemed to have occurred if (i) any person other than a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company is or becomes the beneficial owner, directly or indirectly, of
securities of the Company representing thirty percent (30%) or more of the
combined voting power of the Company’s then outstanding securities and
thereafter the Board adopts a resolution to the effect that, for the purposes of
this Agreement, a change in control of the Company has occurred; such ownership
shall be defined pursuant to Rule 13d-3 of the 1934 Act and includes mergers or
acquisitions whereby an outside party has in excess of thirty percent (30%) of
the combined voting power; (ii) when the Company merges or consolidates with any
other person or, entity other than a subsidiary and, upon consummation of such
transaction own less than fifty percent (50%) of the equity securities of the
surviving or consolidated entity; or (iii) a substantial portion of the assets
of the Company are sold or transferred to another person or entity; provided
that in no event will a Change in Control be deemed to have occurred unless such
Change in Control qualifies as a change in control under Section 409A of the
Code and the regulations promulgated thereunder.

13. Release: Executive’s entitlement to the payments described in Section 11.D
and 12 are expressly contingent upon Executive first providing the Company with
a signed general release of claims in favor of the Company in a form provided by
the Company (the “Release”) and not revoking such Release for a period of seven
days after its execution or thereafter. In order to be effective, such Release
must be delivered by Executive to the Company no later than forty-five (45) days
following the Termination Date.

14. Modification of Payments:

A. In the event it shall be determined that any payment, right or distribution
by the Company or any other person or entity to or for the benefit of Executive
pursuant to the terms of this Agreement or otherwise, in connection with, or
arising out of, his employment with the Company or a change in ownership or
effective control of the Company or a substantial portion of its assets (a
“Payment”) is a “parachute payment” within the meaning of Section 280G of the
Code on account of the aggregate value of the Payments due to Executive being
equal to or greater than three times the “base amount,” as defined in
Section 280G(b)(3) of the Code, (the base amount hereinafter being referred

 

- 8 -



--------------------------------------------------------------------------------

to as the “Base Amount”) so that Executive would be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”) and the net after-tax
benefit that Executive would receive by reducing the aggregate Payments to an
amount equal to 2.99 times the Base Amount is greater than the net after-tax
benefit Executive would receive if the full amount of the Payments were paid to
Executive, then the Payments payable to Executive shall be reduced (but not
below zero) so that the aggregate Payments due to Executive do not exceed an
amount equal to 2.99 times the Base Amount, reducing first any cash Payments and
thereafter any equity or equity-based Payments.

B. All determinations required to be made under this Section 14, including
whether any Payment is a “parachute payment” and the assumptions to be utilized
in arriving at such determination, shall be made by a nationally recognized
accounting firm designated by the Company which is not the auditor of the
Company or another party involved in the Change in Control (the “Accounting
Firm”) and shall be based upon “substantial authority” (within the meaning of
Section 6662 of the Code). The Accounting Firm shall provide detailed supporting
calculations both to the Company and Executive within 15 business days of the
receipt of notice from the Company or Executive that there has been a Payment,
or such earlier time as is requested by the Company. All fees and expenses of
the Accounting Firm shall be borne by the Company. Any determination by the
Accounting Firm shall be binding upon the Company and Executive.

15. Other Tax Matters:

A. The Company shall withhold all applicable federal, state and local taxes,
workers’ compensation contributions and other amounts as may be required by law
with respect to compensation payable to Executive pursuant to this Agreement.

B. Notwithstanding anything herein to the contrary, this Agreement is intended
to be interpreted and applied so that the payment of the benefits set forth
herein shall either be exempt from the requirements of Section 409A of the Code
(“Section 409A”) or shall comply with the requirements of such provision.
Notwithstanding any provision of this Agreement to the contrary, if Executive is
a “specified employee” (within the meaning of Section 409A), any payments or
arrangements due upon a termination of Executive’s employment under any
arrangement that constitutes a “nonqualified deferral of compensation” (within
the meaning of Section 409A) and which do not otherwise qualify under the
exemptions under Treas. Regs. Section 1.409A-1 (including without limitation,
the short-term deferral exemption or the permitted payments under Treas. Regs.
Section 1.409A-1(b)(9)(iii)(A)), shall be delayed and paid or provided on the
earlier of (i) the date which is six months after Executive’s “separation from
service” (as such term is defined in Section 409A and the regulations and other
published guidance thereunder) for any reason other than death, and (ii) the
date of Executive’s death.

C. After any Termination Date, Executive shall have no duties or
responsibilities that are inconsistent with having a “separation from service”
(within the meaning of Section 409A) as of the Termination Date and,
notwithstanding anything in

 

- 9 -



--------------------------------------------------------------------------------

the Agreement to the contrary, distributions upon termination of employment of
nonqualified deferred compensation may only be made upon a “separation from
service” (as determined under Section 409A) and such date shall be the
Termination Date for purposes of this Agreement. Each payment under this
Agreement or otherwise shall be treated as a separate payment for purposes of
Section 409A. In no event may Executive, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement which constitutes a
“nonqualified deferral of compensation” (within the meaning of Section 409A) and
to the extent an amount is payable within a time period, the time during which
such amount is paid shall be in the discretion of the Company.

D. Any amounts otherwise payable to Executive following a termination of
employment that are not so paid by reason of this Section 15 shall be paid as
soon as practicable following, and in any event within thirty (30) days
following, the date that is six (6) months after Executive’s separation from
service (or, if earlier, the date of Executive’s death) together with interest
on the delayed payment at the greater of 5% or the Company’s cost of borrowing.
All reimbursements and in-kind benefits provided under this Agreement shall be
made or provided in accordance with the requirements of Section 409A.

E. To the extent that any reimbursements are taxable to Executive, any
reimbursement payment due to Executive shall be paid to Executive on or before
the last day of Executive’s taxable year following the taxable year in which the
related expense was incurred. The reimbursements are not subject to liquidation
or exchange for another benefit and the amount of such reimbursements that
Executive receives in one taxable year shall not affect the amount of such
reimbursements that Executive receives in any other taxable year.

16. Indemnification: The Company will, to the extent permitted by the laws of
the State of New Jersey, indemnify Executive against any actual or threatened
action, suit or proceeding, whether civil, criminal, administrative or
investigative, that arises as a consequence of his duties as an employer and
officer of the Company. Such indemnification will include such expenses as
attorneys fees, judgments, fines and amounts awarded or agreed to in settlement,
provided that Executive acted legally and in good faith, or reasonably believed
that his actions were legal and performed in good faith. The termination of any
action, suit or proceeding by judgment, order, settlement, conviction, or upon a
plea of nolo contendre shall not, of itself, create a presumption that his
actions were illegal or not performed in good faith.

The Company shall maintain its Director’s and Officer Insurance to cover the
corporate indemnity. The Directors and Officer Policy shall also include an
employment practices liability endorsement and the policy will survive his
death.

17. Assistance with Post-Employment Matters: Executive shall upon reasonable
notice, furnish such information and proper assistance to the Company as it may
reasonably require in connection with (i) any litigation in which it is, or may
become, a party either during or after Executive’s employment, or (ii) any other
matter of which Executive has knowledge. If such assistance is needed after
Executive’s employment with the Company, Executive shall be reimbursed for
reasonable and customary fees and expenses in connection with such assistance.

 

- 10 -



--------------------------------------------------------------------------------

18. Provisions Operating Following Termination: Notwithstanding any termination
of Executive’s employment with or without Cause, any provision of this Agreement
necessary to give it efficacy shall continue in full force and effect following
such termination.

19. Notices: Any notice to be given in connection with this Agreement shall be
given in writing and may be given by personal delivery, by certified mail,
postage prepaid, or by facsimile transmission, so long as receipt of such
transmission is available, addressed to the recipient as follows:

 

To:    Scott L. Lundahl    4 Morris Street    Lexington, MA 02173 To:    DUSA
Pharmaceuticals, Inc.    25 Upton Drive    Wilmington, Massachusetts 01887   
Attention: Robert F. Doman

or to such other address or individual as may be designated by notice by either
party to the other. Any notice given by personal delivery shall be deemed to
have been given on the day of actual delivery and, if made or given by certified
mail, on the third day, other than a Saturday or Sunday following the deposit
thereof with the U.S. Postal Service.

20. Governing Law: This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts. The parties
hereby agree that any litigation arising from disputes regarding the subject
matter of this Agreement shall be brought in United States federal district
court in the judicial district encompassing Boston, Massachusetts or
Massachusetts state courts. The parties hereby expressly consent to venue and
jurisdiction in such courts.

21. Benefit of Agreement: This Agreement shall inure to the benefit of and be
binding upon the heirs, executives, administrators and legal personal
representatives of Executive and to and upon the successors and assigns of the
Company, respectively.

22. Entire Agreement: This Agreement constitutes the entire agreement between
the parties hereto with respect to the terms and conditions of employment of
Executive and cancels and supersedes any prior understandings and agreements
between the parties to this Agreement. There are no representations, warranties,
forms, conditions, undertakings or collateral agreements expressed, implied or
statutory between the parties hereto other than as expressly set forth in this
Agreement.

23. Severability: Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision of any other jurisdiction but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

- 11 -



--------------------------------------------------------------------------------

24. Amendments and Waivers: Any provision of this Agreement may be amended or
waived only with prior written consent of the Company and Executive.

[SIGNATURE PAGE TO FOLLOW]

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement.

 

DUSA Pharmaceuticals, Inc. By:  

/s/ Robert F. Doman

  Robert F. Doman, President and   Chief Executive Officer Dated: May 18, 2012
EXECUTIVE: By:  

/s/ Scott L. Lundahl

  Scott L. Lundahl Dated: May 18th, 2012

 

- 13 -